Exhibit 10.3 CATALYST VENTURES, INC. CHANGE OF CONTROL AGREEMENT THIS CHANGE OF CONTROL AGREEMENT (The "Agreement") is effective as of this 9st day ofNovember, 2009 by and between KENNETH STEPHEN GREEN ("Employee" or “Executive”) and CATALYST GROUP HOLDINGS INCORPORATED. a Delaware corporation (the "Corporation"). Recitals The board of directors of the Corporation (the “Board”) believes it is in the best interests of the Corporation to provide Executive with compensation arrangements and equity benefits upon a Change of Control (defined below), that are intended to provide Executive with enhanced financial security, are competitive with those of other corporations, and provide sufficient incentive to Executive to remain at the Corporation as an employee through a Change of Control. In consideration of the mutual covenants and promises herein contained, the parties agree as follows: 1.
